Plaintiff's husband died, leaving a stock of cattle, which she took into possession. The old stock is gone and a new one arisen, and that new one gone and another risen; and lately the defendant, having obtained *Page 147 
administration, took them from her. The possession of the original stock and of the increase had been for forty years and more. This case was reserved by McKAY, J., in July, 1800, for consideration.
The increase of the increase ad infinitum belongs to the owner of the original stock. The plaintiff cannot have acquired property by possession. The act of limitations did not run so as to bar the action of the administrator. The letters were obtained not till lately, and the act begins to run only from the time of obtaining them. It has been decided that the increase of negroes and their increase belong to the owner of the wench from whom all descend; and I cannot distinguish the case of negroes from that of other animals.
Judgment accordingly.
NOTE. — A tenant for life of animals is entitled to their increase during his term. Perry v. Terrell, 21 N.C. 441; Poindexter v. Blackburn,23 N.C. 286.